         Case 18-16044-abl         Doc 31      Entered 01/09/19 13:40:13           Page 1 of 2




     Entered on Docket
    January 09, 2019
___________________________________________________________________

NVB 2400C (Rev. 2/16)


                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA


IN RE:                                                  BK−18−16044−abl
                                                        CHAPTER 7
ANTONIO JOSE EVANS


                                   Debtor(s)            ORDER ON REAFFIRMATION
                                                        AGREEMENT


                                                        Hearing Date: January 08, 2019
                                                        Hearing       9:30 A.M.
                                                        Time:



The debtor(s) ANTONIO JOSE EVANS has filed a motion for approval of the reaffirmation agreement
dated 11/29/2018 made between the debtor(s) and HLS of Nevada LLC.

The court held the hearing required by 11 U.S.C. Section 524(d) on notice to the debtor(s) and the
creditor on 11/29/2018.


IT IS ORDERED:

               The court approves the reaffirmation agreement under 11 U.S.C. Section 524(m).
               The court disapproves the reaffirmation agreement under 11 U.S.C. Section 524(m).
               The court finds that the reaffirmation agreement is not in the debtor's best interest and
               is disapproved. However, because the court finds the debtor complied with the
               requirements of 11 U.S.C. Sections 362(h) and 521, the debtor may retain the collateral
               so long as the debtor is not otherwise in default.
               The court grants the debtor's motion under 11 U.S.C. Section 524(c)(6)(A) and
               approves the reaffirmation agreement described above as not imposing an undue
               hardship on the debtor(s) or a dependent of the debtor(s) and as being in the best
               interest of the debtor(s).
               The court grants the debtor's motion under 11 U.S.C. Section 524(k)(8) and approves
               the reaffirmation agreement described above.
               All pre−petition warranties, representations and covenants for the benefit of Debtor,
               contained in the underlying purchase agreement, financing agreement or any other
               documents with respect to the collateral, shall remain in full force and effect under the
               reaffirmation agreement. The pre−petition warranties, representations and covenants
Case 18-16044-abl       Doc 31      Entered 01/09/19 13:40:13         Page 2 of 2

    shall not be modified, waived, cancelled, or voided in any manner as a result of the
    Debtor entering into the reaffirmation agreement.
    Approval of the reaffirmation agreement is conditioned upon an applicable interest rate
    of ten percent (10%) or less.
    Default by the Debtor under the reaffirmation agreement with respect to a vehicle is
    only enforceable to the extent that (1) the Debtor fails to make a payment as required
    by the agreement; or (2) the prospect of payment, performance or realization of
    collateral is significantly impaired. The burden of establishing the prospect of
    significant impairment is on the creditor. N.R.S. 97.304
    In open court, the Debtor withdrew the Reaffirmation Agreement.
    Hearing taken off calendar for failure to appear.
    Other:




                                        ###
